Citation Nr: 0116907	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for basal cell 
carcinoma, claimed as secondary to exposure to ionizing 
radiation.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for prostate cancer and basal cell carcinoma, each 
asserted as secondary to exposure to ionizing radiation.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In his April 2000 Substantive Appeal, the veteran reported 
that he had recently been diagnosed as having bladder cancer 
and asserted that the condition was related to exposure to 
ionizing radiation.  The Board interprets this statement as 
an informal claim of service connection for this disease.  To 
date, VA has not considered his claim and it is referred to 
the RO for appropriate action.

As a final preliminary matter, the Board observes that in 
prosecuting this claim, the veteran, in completing VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative), dated in March 1999, selected 
three possible representatives, the Veterans of Foreign Wars, 
The American Legion and the North Carolina Division of 
Veterans Affairs.  Pursuant to 38 C.F.R. § 20.601 (2000), 
however, a claim may be prosecuted by only one recognized 
organization, attorney, agent or other person properly 
designated to represent a veteran in claims before the Board.  
In this regard, the file reflects that, in a July 1998 
statement, the veteran indicated that he wished to be 
represented by the Veterans of Foreign Wars.  However, a July 
1999 Report of Contact reflects that the Veterans of Foreign 
Wars stated that it was not working on the veteran's behalf 
in this case.  In an effort to resolve this confusion, in a 
May 2000 letter, the Board cited 38 C.F.R. § 20.601 and 
advised the veteran that he may select only one service 
organization, attorney or agent to represent him in this 
appeal.  In addition, the Board notified the veteran that, if 
he desired to be represented, he should express that intent 
by completing the enclosed VA Form 21-22.  The Board further 
stated that action on his case would be deferred for thirty 
days pending his reply, but that if none were received, the 
Board would proceed with its consideration of his appeal; to 
date, the veteran has not submitted a response.  In light of 
the foregoing, the Board will proceed with its consideration 
of this case with the veteran unrepresented.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There is no evidence showing that the veteran was exposed 
to ionizing radiation during service.

3.  Although the service medical records have apparently been 
destroyed, the evidence does not show, and the veteran does 
not contend, that he had prostate cancer, or basal cell 
carcinoma, during service or within one year of his 
discharge.

4.  There is no causal relationship between the veteran's 
prostate cancer, which was first shown many years after 
service, and any incident of service, including his reported 
in-service exposure to ionizing radiation.

5.  There is no causal relationship between the veteran's 
basal cell carcinoma, which was first shown many years after 
service, and any incident of service, including his reported 
in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer is not due to disease or 
injury that was incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2000).

2.  The veteran's basal cell carcinoma is not due to disease 
or injury that was incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2099-2100 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In making 
this finding, the Board notes that subsequent to the RO's 
issuance of the February 2000 Statement of the Case (SOC), 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Id.  This law, however, 
specifically provides that the Secretary is not required to 
provide assistance under this section in cases where no 
reasonable possibility exists that the assistance would aid 
in substantiating the veteran's claim.  Id.

In reaching this determination, the Board further 
acknowledges that the veteran's service medical and personnel 
records have not been associated with the claims folder 
because they were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC).  In this regard, 
the Board observes that during the course of this appeal, the 
RO specifically notified the veteran that his service records 
were unavailable.  Indeed, pursuant to the RO's request, the 
veteran submitted three completed NA forms 13055, as well as 
a VA Form 21-3101, in an attempt to assist the VA in its 
search of alternative sources for these records.  In 
addition, in an April 1999 Administrative Decision, the RO 
indicated that a review of the claims folder revealed that 
all requests and telephonic contacts were sent to the 
appropriate locations without success and that further 
efforts to obtain the service medical records and service 
personnel records would be futile.  The RO therefore 
specifically determined that these records were unavailable.  
In light of the foregoing, the Board finds that VA has 
expended sufficient efforts to procure alternative service 
records for the veteran.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to 
be codified as amended at 38 U.S.C. § 5103A); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for a malignant tumor), the disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, certain specified disabilities becoming manifest 
in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  Further, although neither 
prostate cancer nor basal cell carcinoma are among the 
disabilities subject to presumptive service connection on a 
radiation basis under 38 U.S.C.A. § 1112(c) (West 1991) and 
38 C.F.R. § 3.309(d), each is a "radiogenic" disease under 
38 C.F.R. § 3.311.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection is warranted for 
prostate cancer and basal cell carcinoma on the basis that he 
has each of these conditions as secondary to his claimed 
exposure to ionizing radiation while serving in the United 
States Army during World War II.  In support, the veteran 
maintains that he had no post-service exposure to any cancer 
causing agents.

The Board has reviewed the voluminous medical and lay 
evidence referred to above, which clearly establishes that 
the veteran suffers from both prostate cancer and basal cell 
carcinoma.  The record further reveals that neither disease 
became manifest until decades subsequent to his separation 
from service, and indeed, the veteran does not contend 
otherwise.  As such, this appeal turns on whether the 
evidence supports his contention that these diseases 
developed as a result of his claimed in-service exposure to 
ionizing radiation.  The Board will thus confine its 
discussion of the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record shows that the evidence associated with the claims 
folder includes medical evidence, dated from October 1956 to 
February 1999; numerous lay statements; an October 1998 
letter to the United States Army Ionizing Radiation Center 
(USAIRC); and statements submitted by the veteran.

A review of the veteran's statements, as well as those of 
numerous affirmants, including his spouse, however, reveals 
no specific allegations regarding where and when the exposure 
occurred.  With the exception of Trinity, all atmospheric 
nuclear testing occurred after the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(d)(3)(v) (2000).  Indeed, the 
veteran does not claim to have been exposed to ionizing 
radiation while participating in atmospheric nuclear weapons 
testing or to have served in Hiroshima, Nagasaki or at 
Trinity; instead, in his April 2000 Substantive Appeal, he 
indicated that he was in Okinawa when the atomic bomb was 
dropped on Hiroshima.  In addition, his spouse asserted that 
he was exposed to ionizing radiation during service while 
serving aboard the USS Independence, an aircraft carrier.  In 
addition, in a December 1999 letter to his Senator, the 
veteran indicated that he has provided VA with "everything 
he can remember."

In an effort to assist the veteran in the development of 
these claims, in October 1998, the RO wrote a letter to the 
United States Army Ionizing Radiation Center (USAIRC) 
requesting that that facility confirm the veteran's 
participation in a radiation risk activity and provide it 
with a radiation dose estimate.  In a response, however, 
dated later that same month, the USAIRC indicated that it had 
searched its files for records of the veteran's exposure to 
ionizing radiation but that it was unable to locate any 
pertinent records.  In denying service connection for these 
disabilities, the RO cited USAIRC's response, reasoning that 
there was no evidence showing that the veteran was exposed to 
ionizing radiation during service.  

Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  In making this finding, the 
Board finds dispositive the absence of any evidence showing-
or any reason to believe-that the veteran was exposed to 
radiation during service.  In fact, except for the statements 
of the veteran and his spouse, the only evidence specifically 
addressing his reported in-service exposure is negative, 
i.e., USAIRC's response, indicating that there was no 
evidence showing that the veteran was exposed to ionizing 
radiation during service.  

Although the veteran and his spouse have strongly and 
earnestly insisted that he suffers from prostate cancer and 
basal cell carcinoma as a consequence of his in-service 
exposure to ionizing radiation, there is no indication that 
the veteran was ever exposed to radiation during his period 
of active duty.  Moreover, there is no indication that he 
served on the USS Independence; indeed, even assuming that 
despite serving in the Army he did serve aboard this aircraft 
carrier, there is no evidence that the USS Independence 
transported any nuclear weapons.

In reaching this determination, the Board acknowledges that 
the veteran is competent to describe symptoms that he might 
have observed; however, neither he nor his spouse, nor any of 
the affirmants of the various lay statements is competent to 
certify that he was exposed to ionizing radiation during 
service.  Similarly, none of those individuals is competent 
to render medical diagnoses or to establish an etiological 
relationship between a disability such as prostate cancer or 
basal cell carcinoma and his period of service, to include 
his alleged in-service exposure to ionizing radiation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


ORDER

Service connection for prostate cancer is denied.

Service connection for basal cell carcinoma is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

